Estee J.
This is a proceeding fox the deportation -of one Kam Yo-u, a Chinese woman arrested by E. E. Hendry, a Deputy United States Marshal for the District of Hawaii, for being a Chinese laborer and now within the- limits of the United States and of the District of Hawaii, without the certificate- of *114residence required by the Act of Congress of May 5th. 1892» and the Act of November 3rd, 1893, amendatory thereof, and the Act of Congress approved April 30th, 1900, providing a government for the Territory of Hawaii.
The defendant sets up as a defense to thei deportation proceedings, a right to remain in the Territory upon a claim that she is a citizen of the United States having been bom in Honolulu on the Island of Oahu, in the year 1888, of parents tiren residing in Hawaii; that she left Hawaii and went to China with her mother in 1895, leaving her father' here working on .'a sugar plantation where he now is. And second, a claim that 'she was married in China in the month of April, 1900, according to Chinese custom, to Yong Hang, the said Yong Hang being at the time of said marriage, and -for nine years prior thereto, and ewer since a contractor, merchant and manager residing in Hawaii; that one year after said marriage said Kam You came to Honolulu to join her husband, arriving here on the steamer “Doric” in June, 1901.
The matter was heard by the Court.
The claim of defendant in this casé is two fold. Hirst, that ¡she is a native of the Islands, and second, that she is the wife -of a domiciled merchant one Yong Hang, by virtue of a marriage “according to Chines© custom” in China., while the husband Yong Iiang was living* in Hawaii.
Pending the trial, the United States Marshal allowed Nam Yon, the defendant, to remain at the house of Y. Ahin, a ■Chinese merchant, together with certain other Chinese awaiting deportation proceedings, there being no accommodations at tlae territorial jail. And while this was irregular, yet it afforded no escusa for the action of the attorney for the defendant, who having access to her as such attorney, secured a marriage license ¡and a local minister to perform the ceremony of marriage according to American law, between this defendant and the man Yong Hang, to whom she claimed to have been already married in China, and by reason of which marriage in addition to- her claim of birth, she based her right to enter and remain here.
*115This woman was in the custody of the Court. Her attorney was an officer of this Court, and as -such obliged to see that there was no trifling with public justice or with the due administration of the law, and however great his solicitude) for the cause of his client, hia conduct in thus attempting to defeat the administration of the law, was rvholly unprecedented and reprehensible to. a degree and for which there can he no excuse.
There does not seem to he any necessity for the Court to go over again the statutes and decisions relative to cases of this character. This proceeding is on all fours with the ease of the United States v. Kut Yong, decided July 22nd, 1901, (1) by this Court, and wherein the law is fully referred to upon the leading points involved herein.
It is impossible for a, rational mind to believe the testimony upon the point of the birth of the defendant in these Islands. Nam You swears 'in her answer that, she was horn in Honolulu in 1888; that she left Honolulu for China with her mother in 1895, leaving her father in the Islands, and who still remains here according to the testimony. She would then have been about seven year's of age, and twelve years old when the alleged marriage occurred in 1900. She alleges further that she came here one year after the Chinese marriage to join her husband, namely on the steamer “'Doric” in June, 1901, which would- leave her just thirteen years of age.
Yet on tire trial, she swears she was born in Honolulu and does not remember the year, but that she is twenty-three years of age now. By what process of reasoning she arrives at this conclusion, or how this is to be reconciled witb the sworn allegations of her answer is not clear.
She further testifies that although she was six years of age when she left Honolulu, she remembers nothing of Honolulu or of any one living here, but that she knows China is her home.
And again while she sets up in her answer that die is the daughter of one Chuck See, now in the Islands, and as appears from the testimony, at present on) the Island of Maui, yet the *116said alleged father was not produced to identify the woman as his daughter or to offer what would seem to be the strongest evidence that could b'e adduced toi prove her birth, namely, that of a parent.
Tire general trend of tire decisions upon the question of evidence of birth of persons of Chinese descent in the United States, is stringent, and as was stated in the decision in the Kut Yong case hereinabove referred to, “long absence in China is highly prejudicial to the claim of the applicant for re-entry.” (Gee Fook Sing v. U. S., 49 Fed. 146; In re Louie You, 97 Fed. Rep. 580).
. The circumstances attending1; the alleged Chinese marriage of this defendant and Yong Hang, he being in- the Hawaiian Islands and she ini China at the date of the marriage, as testified to in this ease, -are unusual and n;ot in conformity with the customs attending a Chinese marriage. There is no proof as to what those customs are, but according to a very interesting article found in the Encyclopaedia Brittannica, Yol. 5, Page 670, it appears that Chinese marriages are solemnized as follows :
“The bridegroom prepares twoi large cards on which are •written the particulars of the engagement * * * one of which is sent to the lady. Following the exchange of cards, presents of more or less value according to the wealth of the parties pass between the households, and at last when the happy day arrives, the bride surrounded1 by her friends, starts from her father's house in a sledaa chair for her future home * * Half way between the two houses she is met by a party of the bridegroom's followers, who escort her the rest of the way. -x- -x -x On alighting from her sedan chair, she is led with her head covered into- fbei room where her future husband awaits her. Without exchanging a word, they sit down side by side, and each tries to sit on a part of the dress of the other, it being considered that tire one who: succeeds in so- doing, will rule in the -household. * * * They then adjourn to- the reception hall where stands the family altar, and where they *117worship ITearen' and Earth and their ancestors. This done, they drink a glass of wine together, when for the first time, the bridegroom is allowed to see the face of his bride. Here the marriage ceremony ends.”
Conceding that in this case all of the preliminaries have been gone through with (it being in evidence that the parties were married “according to Chinese custom,”) yet as Yong Hang was here, and the woman in China, it was impossible for the necessary ceremonies of a marriage of this character to be completed, until the alleged bride had reached the home of the bridegroom. In this instance, fully -a year elapsed before the bride attempted to join her so-called husband. Until she did join him and complete the: marriage ceremonies, thei marriage remained in an incomplete, and inchoate state, even “according to the Chinese custom.”
' Such was its condition when the defendant Kam You reached Honolulu. It is evident the attorney for the defendant realized tins fact and tacitly admits it by his conduct in having a new ceremony performed here between tbe parties according to American law.
But the status of the woman when she reached Honolulu is the status which the Court must take into consideration in deciding this case. She came into the country under the fraudulent allegation that she was the wife of a domiciled Chinese merchant. , I j
The Court therefore is of opinion that even if the testimony relative to tbe Chinese marriage is to be believed, yet such marriage is incomplete, the contracting parties at the time living in different jurisdictions and the marriage never consummated before the woman’s entrance into this Territory.
The defendant was therefore not the wife of Yong Hang when she reached United States territory, and any subsequent, marriage cannot be a factor in deciding tlris case.
In view of the conclusion of the Court upon the two other questions involved in this proceeding, it would not seem necessary to pasta upon the status of the man Yong Hang; but the *118evidence seema to- be cleaar that the said Yong Iiang does not come within the provisions of die term “merchant” as defined in. the Statute (Act of November 3rd, 1893, U. S. Stats. vol. 28, page 7) as being a “person engaged in purchasing and selling merchandise, etc»” Thei testimony is uncontradicted that he is simply a journeyman painter, and ae such a. common Chinese laborer. Were the Court toi have entertained a different opinion upon the question of die marriage of these parties and have held Kam You to have been the wife of Yong Hang, she would vet partake of his status, as a laborer and as such would be debarred from entering the- territory, and being in under the circumstances o-f this case, would be unlawfully here. (In re Ah Moy, Vol. 21 Fed. Rep. Page 785).
It is therefore the opinion of the Court, and it so holds, that not having' proven hen* birth in these Islands, or her marriage to a domiciled Chinese merchant herein, the defendant, Kam 'You, is unlawfully within the United States and the. District of Hawaii, and is hereby remanded to> the custody of the United States Marshal, with instructions toi deport her to- the country from when she came.

 See U. S. v. Kut Yong, Ante P-.